Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. I disagree with the majority’s construction of article 33 (A) of the collective bargaining agreement. In my view, the language of article 33 (A) clearly indicates that it is intended to cover all compensation awards, those made for schedule awards and those made as payment for temporary disability. The first sentence specifies that *748the article applies to days lost due to all injuries covered by the Workers’ Compensation Law, not merely injuries resulting in awards for temporary disability. It is, therefore, evident that the parties chose to limit reimbursement to the employer to the "salary allowance paid the teacher under Workmen’s Compensation”. Had the parties contemplated that compensation payments made to a teacher for a schedule loss be reimbursed to the employer, the parties would certainly have provided for the assignment to the employer of all compensation paid. Since this was not done, the conclusion is inescapable that the parties intended to limit reimbursements to the employer only from the temporary disability payments. The decision should be reversed, and the matter remitted to the Workers’ Compensation Board.